Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art references are the combination of Burak et al. and Iwaki et al. (both references of record) as discussed in the office action mailed on 12/11/2020. However the combination does not teach: in regards to amended claims 1 and 13, wherein the CRF a first metal border ring on a first portion of the first electrode such that the first portion has an increased thickness relative to another portion of the first electrode and a second metal border ring on a second portion of the second electrode such that the second portion has an increased thickness relative to another portion of the second electrode. Thus the applicant’s claimed invention has been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 13, claims 2-12 and 14-20 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843